DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, Sub-Species IV, and Sub-Sub Species 1, drawn to Figures 1-4, 7, & 8A-8B, in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden on the Examiner.  This is not found persuasive because, while the Applicant is entitled to the opinion on what they feel the Examiner will find during the search of the instant application, the Examiner however previously related the search burden in the Restriction/Election requirement on Page 3, Lines 14-19 and Page 4, Lines 1-11. As a result of the Species election, and per the Applicants Respose, claims 9-16 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Further pursuant to the Species election, claim 8 is withdrawn from consideration as it pertains to a non-elected species requiring the biasing member to be a spring 216B, as can be seen in the non-elected Sub-Sub Species II in Figs. 9A-9B.

Further Pursuant to the Species Election, claim 20 is withdrawn from consideration as it pertains to non-elected species requiring the base (of the seat) being formed of an exoskeleton frame, which ¶0032, on Page 5, outlines that the example of the exoskeleton seat to be seen in non-elected Figure 5A or 5B.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 1,664,636).

Regarding claim 1, Mayer shows a seat having a heating, ventilation, and air conditioning (HVAC) unit attached thereto, the seat (1, Fig. 1) comprising: a base (C, Fig. 1) having at least one channel therein (Fig. 1 – air flows through channels in and between the base C and the seat back C’), the at least one channel receiving airflow from the HVAC unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ by the HVAC unit, or air pump); an aperture (Fig. 2 – an aperture can be seen when the stopper 3 is separated from the sidewall 2, defining the aperture) disposed in a surface of the base (Fig. 4) and in fluid communication with the at least one channel (Fig. 2/3); and an activation point (V, Fig. 1/4) providing selective communication through the aperture (Fig. 2).  

Regarding claim 2, Mayer shows wherein the activation point is a stopper (3, Fig. 4), the stopper being engaged with a sidewall (2, Fig. 2) defining the aperture (Fig. 2) to prevent fluid communication through the aperture (Fig. 4, Lines 79-85 – fluid communication is prevented through the aperture until the body weight of the body forces the stopper down) and the stopper being disengaged from the sidewall to permit fluid communication through the aperture (Fig. 2, Lines 79-85 – fluid communication is prevented through the aperture until the body weight of the body forces the stopper down).  

Regarding claim 3, Mayer shows wherein the stopper is a ball stopper (Fig. 2).  

Regarding claim 5, Mayer shows further comprising a biasing member for biasing the stopper into engagement with the sidewall (4, Fig. 2).  

Regarding claim 17, Mayer shows further comprising a plurality of the aperture (Fig. 1/2) and a plurality of the activation point (Fig. 1/2).  

Regarding claim 18, Mayer shows further comprising a seat back (C’, Fig. 1) including a portion of the plurality of the aperture and a portion of the plurality of the activation point (Fig. 1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1,664,636) in view of Roter (US 5,590,428).

Regarding claim 4, Mayer shows elements of the claimed invention as stated above in claim 2 including the stopper.
However, Mayer lacks showing wherein the stopper is formed of an elastic material.  
Roter (US 5,590,428), an air pressurized person supporting device with ventilation, is in the same field of endeavor as Mayer which is an air pressurized person supporting device with ventilation. 
Roter teaches wherein the stopper (20, Fig. 2, Col. 3, Lines 22-25 – element 20 is a valve member) is formed of an elastic material (Col. 1, Lines 58-60 – the valve members are sealed air bubbles formed in a flexible, plastic, bubble sheet, of which is an elastic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Roter to provide wherein the stopper is formed of an elastic material, which would provide a discharge of air that softens the pressure felt by the person, while also circulating air between the device and the person with the overall effect being to provide additionally comfort to the occupant (Col. 1, Lines 40-44).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1,664,636) in view of Sereboff (US 5,113,540).

Regarding claim 6, Mayer shows elements of the claimed invention as stated above in claim 5 including the biasing member. 
However, Mayer lacks showing wherein the biasing member is a fluid-filled chamber.  
Sereboff (US 5,113,540), a cushion for supporting a sitting occupant, is in the same field of endeavor as Mayer which is a cushion for supporting a sitting occupant.
Sereboff teaches wherein the biasing member (10, Fig. 1) is a fluid-filled chamber (Col. 2, Lines  61-66 – element 10 is a fluid cushion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Sereboff to provide wherein the biasing member is a fluid-filled chamber, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Regarding claim 7, Mayer shows elements of the claimed invention as stated above in claim 6 except wherein the fluid-filled chamber includes a rubber housing.  
Sereboff teaches wherein the fluid-filled chamber (10, Fig. 1) includes a rubber housing (Col. 2, Lines 63-66 – the biasing member 10, which is also a fluid-filled chamber, is made of a rubber, or polypropylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayer to incorporate the teachings of Sereboff to provide wherein the fluid-filled chamber includes a rubber housing, which would provide deformable fluid cushion which allows a user to sit on a base surface for prolonged periods of time with a minimization of discomfort (Col. 1, Lines 9-13).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (DE112017001102) in view of Mayer (US 1,664,636).

Regarding claim 19, Yokoyama (DE112017001102) shows a bicycle (1, Fig. 1) comprising: a frame (2, Fig. 1); a seat (10, Fig. 1) supported by the frame (Fig. 1); and a self-contained heating, ventilation, and air conditioning (HVAC) unit (4, Fig. 1) supported by the frame (Fig. 1). 
However, Yokoyama lacks showing an HVAC unit providing airflow to the seat, the seat including a base having at least one channel therein, the at least one channel receiving the airflow from the HVAC unit, an aperture disposed in a surface of the base and in fluid communication with the at least one channel, and an activation point providing selective communication through the aperture.  
	Mayer (US 1,664,636), a seat for a powered vehicle, is in the same field of endeavor as Yokoyama which is a seat for a powered vehicle.
Mayer teaches an HVAC unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ by the HVAC unit, or air pump) providing airflow to the seat,  the seat (1, Fig. 1) including a base (C, Fig. 1) having at least one channel (Fig. 1 – air flows through channels in and between the base C and the seat back C’) therein, the at least one channel receiving the airflow from the HVAC unit (Lines 86-93 – air pressure is created in the at least one air channels in base C and seat back C’ my the HVAC unit, or air pump), an aperture (Fig. 2 – an aperture can be seen when the stopper 3 is separated from the sidewall 2, defining the aperture) disposed in a surface of the base (Fig. 4) and in fluid communication with the at least one channel (Fig. 2/3), and an activation point (V, Fig. 1/4) providing selective communication through the aperture (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokoyama to incorporate the teachings of Mayer to provide an HVAC unit providing airflow to the seat, the seat including a base having at least one channel therein, the at least one channel receiving the airflow from the HVAC unit, an aperture disposed in a surface of the base and in fluid communication with the at least one channel, and an activation point providing selective communication through the aperture, which would provide an arrangement of a plurality of valves in bellows like compartments whereby air may be injected through a considerable number of openings when the cushions are distended, but ejected from an inconsiderable number of openings when the cushions are compressed, thus concentrating jets of air upon those portions of the body of the passenger (Lines 7-17).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762